DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 7/15/2021. Claims 1-7 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 61/455,538, filed 12/21/2010. The listed inventor(s) is/are: Shenoy, Subrao Venugopal; Shenoy, Seema Subrao.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/15/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,087,565, 9,953,465, & 9,384,473. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 & 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe et al. (US 20100162105 A1, published 6/24/2010; hereinafter Beebe) in view of Farrell et al. (US 20100161369 A1, published 6/24/2010; hereinafter Farrell).
For Claim 1, Beebe teaches an online unified contact and communication management platform (Beebe ¶ 0053 Fig. 5A calendars from multiple platforms synched and combined into one calendar showing events relating to user and users contacts/friends/family) having one or more processors (Beebe Fig. 2 central processor) and a non-transitory computer-readable medium (Beebe ¶ 0036 computer readable storage medium, e.g. flash memory, RAM) containing program instructions (Beebe ¶ 0036 programming code or instructions) that cause said one or more processors (Beebe ¶ 0036 recites “calendar system 270 comprises a software or firmware process that manages one or more calendars associated with a user.  The software or firmware includes programming code or instructions stored in a computer readable storage medium (e.g., the flash memory 214 or the RAM 216) and executable by a processor (e.g., the central processor 220)”) to: 
securely import a plurality of contacts from one or more online or offline user selected and authorized accounts on systems at a plurality of social networking platforms using email, instant messaging, social networks, and or integrated telephony (Beebe ¶ 0040, 0042-0043; ¶ 0042 extraction module 320 is configured to extract attendees from the calendar entries of calendar platforms such as MICROSOFT EXCHANGE CALENDAR, GOOGLE CALENDAR, YAHOO! CALENDAR, and MYSPACE CALENDAR and ¶ 0043 aggregation module 330 is configured to aggregate event information from associated calendars and generate (or update) corresponding calendar entries in the local calendar.  ¶ 0040 user account information and synchronization disclosed.  Examiner notes that extracting attendees from calendar platforms is interpreted to be equivalent to claimed importing contacts);
securely import a plurality of calendars from one or more online or offline user selected and authorized accounts at a plurality of social networking platforms using email, instant messaging, social networks, or integrated telephony (Beebe ¶ 0042 Figs. 3-5C; extraction module 320 is configured to extract event information from the retrieved calendar entries from different calendar platforms such as MICROSOFT EXCHANGE CALENDAR, GOOGLE CALENDAR, YAHOO! CALENDAR, and MYSPACE CALENDAR.  Calendar system 270 is configured to manage calendars hosted at two or more distinct calendar platforms, such as a GOOGLE CALENDAR and a YAHOO! CALENDAR), wherein when a first imported contact or calendar is from a first user selected and authorized account at a first social networking platform (Beebe ¶ 0053 business calendar (GOOGLE)), a second imported contact or calendar is from a second user selected and authorized account at a second social networking platform (Beebe ¶ 0053 family calendar (YAHOO!)), and wherein the first social networking platform is different from the second social networking platform (Beebe ¶ 0053, Fig. 5A; calendar system 270 displays calendar entries extracted from all associated calendars, which may include a business calendar (GOOGLE), a family calendar (YAHOO!), and a personal calendar (MYSPACE calendar).  There are four events 510 extracted from the GOOGLE calendar, one event 520 from the YAHOO! calendar, and one event 530 from the MYSPACE calendar);
synchronize and aggregate the plurality of imported contacts (Beebe ¶ 0042 extracted event information may include attendees) and calendars (Beebe ¶ 0043 aggregate event information from associated calendars and generate corresponding calendar entries in a local calendar) into a one or more central unified databases (Beebe ¶ 0039, 0043; ¶ 0039 synchronizing the calendar system, ¶ 0043 aggregating event information from calendars to generate/update local calendar, and ¶ 0040 local calendar may reside on mobile computing device or on server or a combination, i.e. mobile computing device and server interpreted as storage for local calendar, and the local calendar interpreted as a central unified database because the local calendar stores and presents information from multiple data sources to a user in a consolidated format and the local calendar resides on hardware, e.g. mobile device or server); 
modify one or more at least one contact information or create one or more contacts in the one or more central unified databases (Beebe ¶ 0043; aggregation module may remove duplicate attendees); 
modify at least one calendar information in the one or more central unified databases (Beebe ¶ 0043, 0054; ¶ 0043 generate or update local calendar.  ¶ 0054 modify/delete calendar entry); 
create at least one calendars in the one or more central unified databases (Beebe ¶ 0043, 0054; ¶ 0043 generate or update local calendar.  ¶ 0054 modify/delete calendar entry. Examiner also notes ¶ 0053 teaching calendar entries color coded to reflect their sources); 
securely export a plurality of contact information (Beebe ¶ 0042 extracted event information may include attendees) from the one or more central databases to a plurality of user selected and authorized accounts at a plurality of social networking platforms using email, instant messaging, social networks, or integrated telephony (Beebe ¶ 0039-0043; ¶ 0039-0042 synchronize (send/receive/update, i.e. import/export information related to platforms) calendar platforms such as MICROSOFT EXCHANGE CALENDAR, GOOGLE CALENDAR, YAHOO! CALENDAR, and MYSPACE CALENDAR with local calendar); and 
securely export a plurality of calendar information from the one or more central databases to a plurality of user selected and authorized accounts at a plurality of social networking platforms using email, instant messaging, social networks, or integrated telephony (Beebe ¶ 0039-0043; ¶ 0039-0042 synchronize (send/receive/update, i.e. import/export information related to platforms) calendar platforms such as MICROSOFT EXCHANGE CALENDAR, GOOGLE CALENDAR, YAHOO! CALENDAR, and MYSPACE CALENDAR with local calendar), wherein if a first exported contact information or calendar information is exported to a third social networking platform, a second exported contact information or calendar information is exported to a fourth social networking platform (Examiner is interpreting claim language to mean that contact info is being distributed from a consolidated calendar/list to several specific calendars/lists on social network platforms, examiner interpretation is based off of Fig. 2 of applicants specification and related description.  Beebe discloses four example platforms and discloses synchronization both ways (¶ 0039-0040 and 0054), i.e. a first event is going to a third platform and a second event is going to a fourth platform. Beebe ¶ 0039-0042 synchronize (send/receive/update) calendar platforms such as MICROSOFT EXCHANGE CALENDAR, GOOGLE CALENDAR, YAHOO! CALENDAR, and MYSPACE CALENDAR) and wherein a third social networking platform is different from a fourth social networking platform (Beebe ¶ 0039-0040 the calendar system 270 is configured to manage calendars hosted at two or more distinct calendar platforms.  ¶ 0054 users have ability to move and copy calendar entries among different sources and Beebe ¶ 0039-0040, Fig. 5A; ¶ 0039 calendar system 270 is configured to manage calendars hosted at two or more distinct calendar platforms, such as a GOOGLE CALENDAR and a YAHOO! CALENDAR.  ¶ 0040 synchronization access associated calendars (hosted at two or more distinct calendar platforms) and updates the calendars (e.g., creating, modifying, and deleting calendar entries) based on the local calendar and/or user commands. ¶ 0039 discloses 4 social network platforms, GOOGLE CALENDAR, YAHOO! CALENDAR, MYSPACE CALENDAR, FACEBOOK CALENDAR, and MICROSOFT EXCHANGE SERVER)
Beebe does not explicitly teach create at least one contacts in the one or more central unified databases; and wherein the online unified contact and communication management platform enables a user to send and receive instant messages with the one or more synchronized contacts.
However, Farrell teaches create at least one contacts in the one or more central unified databases (Farrell Fig. 4d ¶ 0086, 0088; GUI for an instant messaging application where a user can modify the weight given for a particular platform (e.g. email, calendar, IM, etc..) for creation of a buddy list (i.e. cross platformed contact list). Examiner is interpreting creation of a buddy list to be equivalent to creating at least one contact, e.g. Farrell Fig. 4a shows example buddy list with 4 contacts); 
and wherein the online unified contact and communication management platform enables a user to send and receive instant messages with the one or more synchronized contacts (Farrell Fig. 4d- ¶ 0086, 0088 instant messaging application).
Farrell and Beebe are analogous art because they are both related to consolidating cross platform information for a user.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the instant messaging application of Farrell with the system of Beebe to connect employees and enhance knowledge management and expertise location (Farrell ¶ 0002) and to allow a user to fine tune a buddy list in accordance with specified user preferences (i.e. selection of weights) (Farrell ¶ 0088).
For Claim 6, Beebe-Farrell teaches the online unified contact and communication management platform of claim 1 further configured to import and synchronize contacts using rules (Beebe ¶ 0041-0042; extraction module 320 uses rules (user preferences) to extract attendees from the calendar entries).
For Claim 7, Beebe-Farrell teaches the online unified contact and communication management platform of claim 1 further provides user communication with the plurality of social networking platforms (Beebe ¶ 0039, 0057, Figs. 5A-B; calendar system 270 communicates via screen shot calendar multiple calendar events from multiple social networking platforms.  For example, ¶ 0057 user can then find out that a trip to an apple farm is scheduled between 12 PM and 3 PM in the MYSPACE CALENDAR. In other words Beebes system provides user with ability to communicate with many calendars from different social networking platforms).

Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe(20100162105)-Farrell(20100161369) as applied to claim 1 above, and further in view of Siciliano (US 20100262491 A1, published 10/14/2010).
For Claim 2, Beebe-Farrell teaches the online unified contact and communication management platform of claim 1, Beebe-Farrell does not explicitly teach wherein contacts and calendars are imported using software plug-in enabled on user's systems or browsers.
However, Siciliano teaches wherein contacts and calendars are imported using software plug-in enabled on user's systems or browsers (Siciliano ¶ 0026, Fig. 4 a browser plug-in feature allows a user to automatically format and import contact information from non-subscriber websites into the user's personal index).
Siciliano and Beebe-Farrell are analogous art because they are both related to consolidating information for a user.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the browser plug-in of Siciliano with the system of Beebe-Farrell to convert contact information available on any given website into a format suitable for use with the database functions (Siciliano ¶ 0026).

Claim 3 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe(20100162105)-Farrell(20100161369) as applied to claim 1 above, and further in view of Weitzman (US PGPub 20040225525 A1, published 11/11/2004; hereinafter Weitzman).
For Claim 3, Beebe-Farrell teaches the online unified contact and communication management platform of claim 1, Beebe-Farrell does not explicitly teach wherein the synchronized contacts are automatically grouped in to social groups or made part of an existing social campaign.
However, Weitzman teaches wherein the synchronized contacts are automatically grouped in to social groups or made part of an existing social campaign (Weitzman ¶ 0086; campus security, fire, and police interpreted as same as social groups, ¶ 0086 specifically recites Mandatory Contacts List 84 ensures that contacts from a Mandatory Contact Source are always pushed to users specified as Mandatory Contact Targets even if the specified users do not specifically add that contact themselves.  This feature pertains to special records such as "campus security", fire, and police.  The MCL 84 allows pushing contacts to a user folder even if this contact doesn't already exist.  An example of a Mandatory Contact Source is "Emergency Response Team".  An example of a Mandatory Contact Target is "All HQ Staff".  The Campus Security contact would be placed in the mailbox of everyone at HQ).
Weitzman and Beebe-Farrell are analogous art because they are both related to consolidating contact information.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the instant messaging of Weitzman with the system of Beebe-Farrell-Vymenets to increase availability to contact information (Weitzman ¶ 0036). 

Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe(20100162105)-Farrell(20100161369) as applied to claim 1 above, and further in view of Makam et al. (US 20120060096 A1, filed 9/7/2010; hereinafter Makam), and further in view of Lubarski et al. (US 20090171691 A1, published 7/2/2009; hereinafter Lubarski).
For Claim 4, Beebe-Farrell teaches the online unified contact and communication management platform of claim 1, Beebe-Farrell does not explicitly teach configured to authorize, provide and save social media searches.
However, Makam teaches configured to provide (Makam ¶ 0054 search options including search filters, searches configured to run) and save social media searches (Makam ¶ 0054 searches configured to run automatically at a selected frequency is interpreted to be equivalent to saving social media searches.  Examiner notes that the claim language requires saving social media searches, if the applicant decides to amend so that the claim language would require saving social media search results examiner recommends applicant consider Fig. 5 list 504 and related description to ensure any amendments would at least differentiate from Beebe-Farrell-Makam.  Applicant is welcome to telephone examiner anytime to discuss any possible amendments or issues regarding the case).
Makam and Beebe-Farrell are analogous art because they are both related to consolidating cross platform information for a user.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the social media manager of Makam with the system of Beebe-Farrell to assist a user in searching messages and narrowing the number of results from a search via search options (Makam ¶ 0051).
Beebe-Farrell-Makam does not explicitly teach authorize social media searches.
However, Lubarski teaches authorize social media searches (Lubarski ¶ 0013 a prompt to a first person to login into a web-based social network application and to search the first person's own profile template stored in a central database).
Lubarski and Beebe-Farrell-Makam are analogous art because they are both related to collaborative updating of social network information.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the login/authorization techniques of Lubarski with the system of Beebe-Farrell-Makam in order to provide a layer of security, e.g. a login process, which would be an improvement in security over a system that did not have any type of login process.

Claim 5 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beebe(20100162105)-Farrell(20100161369) as applied to claim 1 above, and further in view of Rosenblatt (Rosenblatt, Seth, Digsby CNET Editors’ Review, 17 SEP 2009, CBS Interactive Inc., Pg. 1), and further in view of Bonev et al. (US 20090313299 A1, published 12/17/2009; hereinafter Bonev).
For Claim 5, Beebe-Farrell teaches the online unified contact and communication management platform of claim 1, Beebe-Farrell does not explicitly teach wherein imported contact or calendar information from one social media source a first social networking platform can be further used to cross reference and search user profiles automatically from several other social media sources one or more second networking platforms concurrently and save in the one or more central unified databases.
However, Rosenblatt teaches wherein imported contact or calendar information from one social media source a first social networking platform can be further used to cross reference and search user profiles automatically from several other social media sources one or more second networking platforms concurrently (Examiner interprets the claim language to mean that when a contact is imported from a first social media source other social media sources are automatically searched for the same contact so that duplicates can be minimized, e.g. user A will only have one saved entry in a unified database regardless of how many social media sources user A is associated with.
Rosenblatt Pg 1, Ln 9-16, Publishers Description; Ln 9-16 one menu provides access to multiple IM, email, and social networking sites, e.g. Digsby helps you manage all your IM, e-mail, and social network accounts from one easy-to-use application.  Digsby lets you chat with all your friends on AIM, MSN, Yahoo, ICQ, Google Talk, Facebook Chat, and Jabber with one simple to manage buddy list, thus user profile information is automatically consolidated to one centralized menu and displayed to the user.  Publishers Description Digsby allows users to concurrently manage and interact, e.g. chat with friends, all of their IM, email, and social network accounts from one live updating application). 
Rosenblatt and Beebe-Farrell are analogous art because they are both related to account synchronization.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the synchronization of Rosenblatt with the system of Beebe-Farrell because of improvements to user experience and convenience by providing one system to track multiple online social networks (Rosenblatt Pg 1, Ln 1-4).
Beebe-Farrell-Rosenblatt does not explicitly teach save in the one or more central unified databases.
However, Bonev teaches save in the one or more central unified databases (Bonev ¶ 0146 teaches storing a consolidated list of contacts in a database.  Examiner notes that Bonev is also generally related to claimed subject matter above and examiner specifically notes that Bonev ¶ 0146 recites “The service provider system 110 also determines whether the user has any other accounts that store contact information (e.g., Yahoo!, Google, Myspace, and Outlook) 620.  If so, the contact maintainer 410 implements an automated process to establish a connection with each account by accessing a portal or other point of entry to the account provided by the online service provider, provides the required identification information (e.g., ID, user name, alias, account number, and password) to login to the account, accesses the contact information (e.g., in an address book), and imports the contact information into the temporary database 625.  Once all contact information has been imported, the contacts are compared against each other in the temporary database and the data is merged 630.  If any contacts or contact information is duplicated, the excess contact information is deleted and a final list of contacts is created and placed in the person data items of the Who DB which stores all of the person data items 635”).
Bonev and Beebe-Farrell-Rosenblatt are analogous art because they are both related to account synchronization.
At the time of the invention it would have been obvious to one of ordinary skill in the art to use the merging techniques of Bonev with the system of Beebe-Farrell-Rosenblatt to delete duplicated contact information (Bonev) which would lead to more efficient storage, i.e. Bonev's improvement to the proposed system would eliminate excess contact information taking up storage space.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20110035464 A1, Aggregating And Searching Profile Data From Multiple Services
ii. US 20090177752 A1, System And Method For Processing User Input
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446